DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities:
Applicant’s disclosure at paragraph [00014] states “hydrocarbon wells 124” which ought be, in view of applicant’s fig. 1:
–hydrocarbon wells [[124]] 128  --.  
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 is missing the period “.”.  
Appropriate correction is required.











Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20.
Regarding claim 8’s “non-transitory computer-readable storage medium” is interpreted in light of applicant’s disclosure [00073]-[00075]: “non-transitory media” and under the broadest reasonable interpretation. There is no 35 USC 101 rejection.





The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “respective” (as in “a respective hydrocarbon well of a plurality of hydrocarbon wells” in claim 1) is interpreted in light of applicant’s disclosure and drawings (fig. 1:128: “Hydrocarbon Wells”) definition thereof via Dictionary.com wherein: a)	pertaining individually or severally to each of a number of persons, things, etc.; or
b)	particular
is “taken” as the meaning of the claimed “respective” via MPEP 2111.01 III:
respective
adjective
1	pertaining individually or severally to each of a number of persons, things, etc.; particular:
I will now discuss the respective merits of the candidates.

wherein “pertaining” is defined:
pertain
verb (used without object)
1	to have reference or relation; relate:
documents pertaining to the lawsuit.



The claimed “hydrocarbon well” (as in “a respective hydrocarbon well of a plurality of hydrocarbon wells” in claim 1) is interpreted in light of applicant’s disclosure and drawings (fig. 1:128: “Hydrocarbon Wells”) definition thereof via Dictionary.com wherein “a noun” is “taken” as the meaning of the claimed “hydrocarbon well” via MPEP 2111.01 III:
substantive
noun Grammar.
1	a noun.
2	a pronoun or other word or phrase functioning or inflected like a noun.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2,5,6,7 and 8,9,12,13,14 and 15,16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droguett et al. (Variable selection and uncertainty analysis of scale growth rate under pre-salt oil wells conditions using support vector regression) in view of Chapelle et al. (Choosing Multiple Parameters for Support Vector Machines).
Regarding claim 1, Droguett teaches a method comprising: 




extracting, using a computer system (this clause inside commas is outside broadest reasonable interpretation), training data (via an “analysis…train…x”, pg. 320, 3rd bullet) comprising one or more parameters (via “Hyperparameter tuning”, id, 1st bullet) from each (or “each”a given observation x via “a given observation…x”a) aqueous sample (of “The specimens…made of …materials and surface claddings”, pg. 320, l. col., 2nd full para, last S) of a plurality of aqueous samples, wherein the each aqueous sample is collected from a respective (i.e., “particular”b  or “related…individually”c either of which is comprised by “a series of…wells”b,c, pg. 321, Problem characterization, 1st para, penultimate S, visually represented in figs. 3,4: x-axis: test-set:0-35 comprised by “175 observations”, pg. 324,l.col.,1st full para, 1st S) hydrocarbon well (using “metal coupons, for example, surface cladding (SC) and material (M)” “from pre-salt wells”, pg. 321, Problem characterization, 1st para, penultimate S) of a plurality of hydrocarbon wells; 
classifying (via “a categorical variable”, pg. 321, l.col., 2nd bullet, x), using the computer system, the training data in accordance with hydrocarbon production conditions (or “the oil wellbore operating conditions”, pg. 320, r. col., penultimate para, last S) of each (“each”c comprised by “a series of…wells”c, pg. 321, Problem characterization, 1st para, penultimate S) hydrocarbon well; 
labeling, using the computer system (this clause inside commas is outside broadest reasonable interpretation), the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period (via “Deposition of…scale…in due time”, Problem characterization, 2nd and 3rd Ss); 
determining, using the computer system (this clause inside commas is outside broadest reasonable interpretation), a feature vector (via fig. 1: “Feature space” dots) from the labeled training data based on the one or more parameters extracted (via “analyze”, pg.321, Problem characterization, 1st para, 4th S) from the each aqueous sample of the plurality of aqueous samples, wherein the feature vector is indicative (via page 323, fig. 2, last SVM algorithm step 9.4 plotted in fig. 3 as a function of fig. 3: “Scale growth rate”) of whether the respective hydrocarbon well contains calcium carbonate scale; and
generating, using the computer system (this clause inside commas is outside broadest reasonable interpretation), a trained (via said fig. 2, step 7: “entire training”) machine (via “Regression via support vector machines (SVR”, pg. 320,l.col., last para, 1st S) learning (via “train the SVR”, pg. 320,l.col., last para, 2nd S) model (as shown in said fig. 3: “reduced model” and “ full model”), wherein the machine learning model is trained based on the feature vector, to predict a number (fig. 3:y-axis) of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  














a	Dictionary.com:
a1
indefinite article
7	any; a single:
not a one.

wherein “any” is defined:
any
adjective
4	every; all:
Any schoolboy would know that. Read any books you find on the subject.

wherein “every” is defined:
every
adjective
1	being one of a group or series taken collectively; each:
We go there every day.





























b	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.

sequence
noun
1	the following of one thing after another; succession.

one
adjective
2	being a person, thing, or individual instance or member of a number, kind, group, or category indicated:
one member of the party.

individual
adjective
7	single; particular; separate:
to number individual copies of a limited edition.













c	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.

wherein “order” is defined:
order
noun
4	the disposition of things following one after another, as in space or time; succession or sequence:
The names were listed in alphabetical order.

wherein “sequence” is defined:
sequence
noun
the following of one thing after another; succession.

wherein “one” is defined:
one
adjective
22	being a person, thing, or individual instance or member of a number, kind, group, or category indicated:
one member of the party.

wherein “individual” is defined:
individual
adjective
12	of which each is different or of a different design from the others:
a set of individual coffee cups.

wherein “each” is defined:
each
pronoun
2	every one individually; each one:
Each had a different solution to the problem.

wherein “individually” is defined:
individually
adverb
1	one at a time; separately:
The delegates were introduced individually.










Droguett does not teach:
a)	labeling;
b)	from the labeled training data












Chapelle (as cited by Droguett) teaches:
a)	labeling (via “pattern recognition or classification…labels”, pg. 131, 1. Introduction, 2nd S);
b)	(or a value from “The decision function”, pg. 134, 2. Support vector learning, S before equation (1), being a function of x) from the labeled training data (or “training examples, xi…labeled by yi”, pg. 134, 2. Support vector learning, 2nd S).
Thus, one of ordinary skill in the art of support vector machines (SVM) can modify Droguett’s SVM dot vectors x or each series of observations of each well with Chapelle’s xi by:
a)	putting all observation measurements (such as said SC and M and other types of measurements) for the first well into Chapelle’s vector x1; 
b)	repeat for the next well in the series of wells for vectors x2-175; and
c)	recognize that the modification is predictable or looked forward to because the modification results in “an improvement of generalization performance”, Chapelle, Abstract., last S.








Regarding claim 2, Droguett as combined teaches the method of claim 1, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate (or “fluid velocity (V)” xi) of the each hydrocarbon well, a hydrocarbon pressure (or “Pressure (P)” xi) of the each hydrocarbon well, a temperature (or “Temperature (T)” xi) of the each hydrocarbon well, and a composition (comprised by “Brine concentration ©” , pg. 321, l. col., bullets, xi) of (or in connection with) brine, oil, and gas (via “oil and gas”, pg. 319, Introduction, 1st S) of (or in connection with) the each hydrocarbon well.  
Regarding claim 5, Droguett as combined teaches claim 5 of the method of claim 1, wherein the determining of the feature vector comprises at least one of:
estimating, using the computer system, a water saturation (or “Water saturated”a comprised by said “Brine concentration”a) level (or “large”b) of the each aqueous sample of the plurality of aqueous samples from the labeled training data;
estimating, using the computer system, a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data;
estimating, using the computer system, Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or
estimating, using the computer system, a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  
a	Dictionary.com:
SCIENTIFIC DEFINITIONS FOR BRINE
brine
Water saturated with or containing large amounts of a salt, especially sodium chloride. The high salt content is usually due to evaporation or freezing.


Regarding claim 6, Droguett as combined teaches the method of claim 1, further comprising: 
segregating (or “divide…data set”, pg. 323, l. col.,2nd S), using the computer system, the labeled training data, prior to the determining of the feature vector (said dot x as modified via the combination), into a training set and a validation set, wherein the feature vector is determined from the training set; and 
testing (via “test sets”, id.), using the computer system, the trained machine learning model against the validation set.  
Regarding claim 7, Drouguett as combined teaches the method of claim 1, wherein the generating of the trained machine learning model comprises: 
training the machine learning model, based on the feature vector, to predict the number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period using at least one of a k-nearest neighbors method, a support vector machine (via said SVM or SVR), gradient boosting, a gradient boosting classifer, or a decision tree classifier.  








Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8. Thus, Droguett as combined teaches claim 8 of a non-transitory computer-readable storage medium (comprised by “a computer intensive method”, pg. 322, Confidence and prediction intervals via bootstrap, 1st S) storing instructions executable by a computer system, the instructions when executed (via “computation”, pg. 322, Confidence and prediction intervals via bootstrap, 3rd para, 1st S) by the computer system cause the computer system to: 
extract training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a different (comprised by “similar things”a) hydrocarbon well of a plurality of hydrocarbon wells; 
classify the training data in accordance with hydrocarbon production conditions of each hydrocarbon well of the plurality of hydrocarbon wells;   

label the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period; 

determine a feature vector from the labeled training data based on the one or more parameters extracted from the each aqueous sample of the plurality of aqueous samples; and 

generate a trained machine learning model, wherein the machine learning model is trained based on the feature vector, to predict a number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  

a	Dictionary.com:
series
noun, plural se·ries.
1	a group or a number of related or similar things, events, etc., arranged or occurring in temporal, spatial, or other order or succession; sequence.


Regarding claim 9, claim 9 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 9. Thus, Droguett as combined teaches claim 9 of the non-transitory computer-readable storage medium of claim 8, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate of the each hydrocarbon well, a hydrocarbon pressure of the each hydrocarbon well, a temperature of the each hydrocarbon well, and a composition of brine, oil, and gas of the each hydrocarbon well.  
Regarding claim 12, claim 12 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 12. Thus, Droguett as combined teaches claim 12 of the non-transitory computer-readable storage medium of claim 8, wherein the determining of the feature vector comprises at least one of:
estimating a water saturation level of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or 
estimating a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  



Regarding claim 13, claim 13 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 13. Thus, Droguett as combined teaches claim 13 of the non-transitory computer-readable storage medium of claim 8, wherein the instructions further cause the computer system to: 
segregate the labeled training data, prior to the determining of the feature vector, into a training set and a validation set, wherein the feature vector is determined from the training set; and 
test the trained machine learning model against the validation set.  
Regarding claim 14, claim 14 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 14. Thus, Droguett as combined teaches claim 14 of the non-transitory computer-readable storage medium of claim 8, wherein the generating of the trained machine learning model comprises: 
training the machine learning model, based on the feature vector, to predict the number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period using at least one of a k-nearest neighbors method, a support vector machine, gradient boosting, a gradient boosting classifer, or a decision tree classifier.






Regarding claim 15, claim 15 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 15. Thus, Droguett as combined teaches claim 15 of a computer system comprising: 
one or more computer processors (comprised by “a computer intensive method”, pg. 322, Confidence and prediction intervals via bootstrap, 1st S); and 
a non-transitory computer-readable storage medium (or memory comprised by said “a computer intensive method”) storing (via said memory expressing the action or result of store) instructions (comprised by fig. 2: “Pseudocode”) executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to:
extract training data comprising one or more parameters from each aqueous sample of a plurality of aqueous samples, wherein the each aqueous sample is collected from a different (via said similar things in series) hydrocarbon well of a plurality of hydrocarbon wells; 

classify the training data in accordance with hydrocarbon production conditions of each hydrocarbon well of the plurality of hydrocarbon wells; 

label the classified training data in accordance with whether calcium carbonate scale has formed in each aqueous sample of the plurality of aqueous samples within a particular time period;   

determine a feature vector from the labeled training data based on the one or more parameters extracted from the each aqueous sample of the plurality of aqueous samples; and 

generate a trained machine learning model, wherein the machine learning model is trained based on the feature vector, to predict a number of hydrocarbon wells of the plurality of hydrocarbon wells containing calcium carbonate scale within the particular time period.  



Regarding claim 16, claim 16 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 16. Thus, Droguett as combined teaches claim 16 of the computer system of claim 15, wherein the hydrocarbon production conditions comprise a hydrocarbon flow rate of the each hydrocarbon well, a hydrocarbon pressure of the each hydrocarbon well, a temperature of the each hydrocarbon well, and a composition of brine, oil, and gas of the each hydrocarbon well.  
Regarding claim 19, claim 19 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 19. Thus, Droguett as combined teaches claim 19 of the computer system of claim 15, wherein the determining of the feature vector comprises at least one of:
estimating a water saturation level of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating a Langelier Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; 
estimating Ryznar Saturation Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data; or 
estimating a Puckorius Scaling Index of the each aqueous sample of the plurality of aqueous samples from the labeled training data.  




Regarding claim 20, claim 20 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 20. Thus, Droguett as combined teaches claim 20. The computer system of claim 15, wherein the instructions further cause the one or more computer processors to: 
segregate the labeled training data, prior to the determining of the feature vector, into a training set and a validation set, wherein the feature vector is determined from the training set; and 
test the trained machine learning model against the validation set.  















Claim(s) 3,4 and 10,11 and 17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Droguett et al. (Variable selection and uncertainty analysis of scale growth rate under pre-salt oil wells conditions using support vector regression) in view of Chapelle et al. (Choosing Multiple Parameters for Support Vector Machines) as applied above further in view of Zhang et al. (Oil Field Mineral Scale Control).       
Regarding claim 3, Droguett as combined teaches the method of claim 1, further comprising: 
selecting (comprised by “alternatives”a “[39,132]…[23,323], all given in days”, pg. 324,r.col. 2nd full para, 2nd S, comprised by “if”a, pg. 324,r.col. 2nd full para, 3rd S), using the computer system, the particular time period (said “all given in days”) based on a type of a calcium carbonate scale inhibition (via “scale inhibitor compari-sons”, pg. 320, l. col., 1st full para, 2nd S) chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.
a	Dictionary.com:
if1
conjunction
3	whether:
He asked if I knew Spanish.

wherein “whether” is defined:
whether
conjunction
1	(used to introduce the first of two or more alternatives, and sometimes repeated before the second or later alternative, usually with the correlative or):
It matters little whether we go or stay. Whether we go or whether we stay, the result is the same.











Droguett does not teach:
“based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.”









Zhang teaches:
(a curve plota in page 611, fig. 24.4) based on a type (via “Dispersant-type inhibitors”, pg. 608, 24.4.2 Scale Inhibition- How Does It Work?, 1st para, last S) of a calcium carbonate scale inhibition chemical (via “chemical inhibitors”, pg. 606, penultimate para, last S) and a chemical residue life (via “inhibitor…continues for the rest of the squeeze lifetime”, pg. 610, 24.5.2 Squeeze Treatment, 2nd para, penultimate S) of the calcium carbonate scale inhibition chemical, 
wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.
a

    PNG
    media_image1.png
    407
    997
    media_image1.png
    Greyscale

Thus, one of ordinary skill in the art of inhibitors can modify Droguett’s teaching of “scale inhibitor compari-sons” with Zhang’s teaching of the curve plot and recognize that the modification is predictable or looked forward to because of market forces: “It is of significant economic advantage to enhance the squeeze lifetime.”, Zhang, pg. 610, 24.5.2 Squeeze Treatment, 3rd para, 5th S.

Regarding claim 4, Droguett as combined teaches the method of claim 1, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated (via “point estimates”, pg. 320, 3rd bullet) based on the one or more parameters extracted from the each aqueous sample. Droguett does not teach the claimed “a level of carbonate equilibrium”. Zhang teaches:
	a level (fig. 24.2: vertical axisa) of carbonate equilibrium (“the carbonate equilibrium”, pg. 604, 24.2.1 Carbonate Scales, 5th S).
	Thus, one of ordinary skill in the art of carbonate can modify Droguett’s carbonate with Zhang’s and recognize that the modification is predictable or looked forward to because Zhang’s teaching of equilibrium allows one to predict scale via Zhang’s equilibrium equations (page 603, SR: scale saturation ratio, SI:saturation index) and thus “prevent…scale buildup altogether”, Zhang, page 605, “2.”, last S. 
a
       
    PNG
    media_image2.png
    515
    984
    media_image2.png
    Greyscale

Regarding claim 10, claim 10 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 10. Thus, Droguett as combined teaches claim 10 of the non-transitory computer-readable storage medium of claim 8, wherein the instructions further cause the computer system to: select the particular time period based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample.  
Regarding claim 11, claim 11 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 11. Thus, Droguett as combined teaches claim 11 of the non-transitory computer-readable storage medium of claim 8, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated based on the one or more parameters extracted from the each aqueous sample.  









Regarding claim 17, claim 17 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 17. Thus, Droguett as combined teaches claim 17 of the computer system of claim 15, wherein the instructions further cause the one or more computer processors to: 
select the particular time period based on a type of a calcium carbonate scale inhibition chemical and a chemical residue life of the calcium carbonate scale inhibition chemical, wherein the calcium carbonate scale inhibition chemical is used to inhibit formation of the calcium carbonate scale in the each aqueous sample  
Regarding claim 18, claim 18 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 18. Thus, Droguett as combined teaches claim 18 of the computer system of claim 15, wherein the feature vector indicates a level of carbonate equilibrium of the each aqueous sample of the plurality of aqueous samples estimated based on the one or more parameters extracted from the each aqueous sample.  








Suggestions
Applicant’s disclosure states: 
“When fluids such as brine, oil, and gas mix in a hydrocarbon reservoir or wellbore under different thermodynamic, kinetic, or hydrodynamic conditions, different amounts of calcium carbonate scale can be formed at different points in time ([00011], 3rd S)… The classification of the training data 120 is performed to achieve similarity in the hydrocarbon production conditions such as a flow rate or a pressure drop across the hydrocarbon wells 128 to improve the usefulness of the training data 120 ([00019],2nd S).”

This “classification …to achieve similarity in…wells 128” “to improve usefulness of the training data 120” is not claimed. Thus, the lack of classification similarity in the wells in claim 1 is an indication of obviousness. Given that applicant’s disclosure is improving training data 120, then the associated machine learning model, fig. 1:116, is improved as well: “CNN…improves performance”, [00054], last S. 
In contrast, Droguett teaches three ways for improvement, in page 320, three bullets, comprising selecting a subset of variables from a series of already similar things (said series of individual wells) “to improve the prediction performance”, pg. 320, 2nd bullet.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/
Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667